I dissent from the majority decision. Defendant appellant's motion for summary judgment should have been granted. *Page 23 
On November 28, 1966 Cleveland City Council enacted a municipal income tax ordinance (No. 2393-66), which became Chapter 115 of the Codified Ordinances of the City of Cleveland.
Sections 115.1901 and 115.1902 provided for reciprocity with other communities having similar income tax ordinances. The reciprocity provisions affected non-resident taxpayers and Cleveland residents subject to income tax in other municipalities.
Section 115.2311 authorized the Administrator to contract for central collection facilities as follows:
"The Administrator may and he is authorized hereby to enter into an agreement on behalf of the City of Cleveland with any other municipal corporation for the purpose of administering
(emphasis added) the income tax laws of such other municipal corporation as its agent and of providing a central collectionfacility (emphasis added) for the collection of the income tax on behalf of such other municipal corporation."
On March 2, 1967, Louis V. Corsi, Administrator of the Division of Income Tax, executed an agreement entitled "Agreement For Central Collection of Municipal Income Tax Between Various Municipal Corporations."
The Central Collection Agency has administered the various municipal income tax laws and provided a central collection facility from 1967 to the present time. On September 2, 1970, the city of Cleveland enacted Ordinance No. 1437-70 which eliminated the reciprocity provisions of its income tax ordinance, effective October 1, 1970.
Plaintiffs appellees brought this action on September 16, 1970, to prevent Cleveland from canceling its tax reciprocity without following the withdrawal procedures of Article IX of the Central Collection Agency Agreement. Both plaintiffs appellees and defendants appellants filed motions for summary judgment. The trial court granted plaintiffs appellees' motion and entered judgment against the City of Cleveland.
The trial court declared Ordinance No. 1437-70 null and void insofar as it attempts to cancel and annul, effective October 1, 1970, the reciprocity portions of Ordinance *Page 24 
No. 2393-66 (Section 115.1901) and enjoined the city of Cleveland from canceling income tax reciprocity.
The city of Cleveland instituted this appeal.
There is no dispute that Cleveland can enact and amend its income tax ordinance with or without reciprocity. It is the timing of such amendment that is in issue. Simply stated, the issue in this case is whether the city of Cleveland must first withdraw from the Central Collection Agency before it can amend its income tax ordinance eliminating reciprocity. Plaintiffs appellees argue that the city of Cleveland must terminate its membership in the Central Collection Agency in accordance with the terms of the agreement before it can amend its ordinance. The city of Cleveland contends it can amend its ordinance at any time because there is no restriction in Ordinance No. 2393-66 or in the Central Collection Agency Agreement against the city of Cleveland amending its ordinance. It can amend its ordinance, eliminate reciprocity and still belong to the Central Collection Agency under the terms of the agreement. The city argues that there is no language contained in either Ordinance No. 2393-66 or the agreement prohibiting it from amending its ordinance if it complies with the requirements of its Charter.
It is noted that this case is only concerned with the period from October 1, 1970, the effective date of Ordinance 1437-70, and December 31, 1971, because the city of Cleveland, as a precautionary measure, gave notice on February 8, 1971, pursuant to Article IX of the Central Collection Agency Agreement that it was withdrawing from the Central Collection Agency effective December 31, 1971.
This case can be decided by reviewing and interpreting the plain and unambiguous language of Ordinance No. 2393-66, the income tax ordinance of the city of Cleveland and the Central Collection Agency Agreement, and it is not necessary to speculate upon, infer, or assume the intent of the parties.
Cleveland is a chartered municipal corporation which can enact and amend municipal income tax legislation with *Page 25 
or without reciprocity provisions if such legislation is not in conflict with the Ohio Constitution, general law or the Cleveland City Charter. Article XIII, Section 6, Article XVIII, Sections 3, 7, 13, Ohio Constitution, Chapter 718, Revised Code. Further, Ordinance No. 2393-66 did not require that the city of Cleveland maintain reciprocity for any definite period of time, nor did it contain language limiting or prohibiting Cleveland City Council from amending its income tax ordinance. Also, Cleveland City Council did not, either by ordinance or resolution, adopt or approve the Central Collection Agency Agreement.
It is clear that the city of Cleveland could amend its income tax ordinance and eliminate reciprocity at any time.
Further, there are no provisions in the Central Collection Agency agreement that could be interpreted as restricting, limiting or prohibiting the City of Cleveland from amending its income tax ordinance prior to withdrawal from the Central Collection Agency.
Any attempt to use the Central Collection Agency Agreement to restrict the power of Cleveland City Council to amend its income tax ordinance must fail. The agreement cannot control the legislative process of the city of Cleveland, and it is not necessary for Cleveland to withdraw from the Central Collection Agency before amending its ordinance eliminating reciprocity.
Article IX of the agreement is entitled "Cancellation of Agreement" and relates only to cancellation of the agreement, either by withdrawal after appropriate notice, or by repeal of the Cleveland city income tax ordinance. Article IX makes no reference to amendment of an income tax ordinance nor is there a prohibition against amendments. Article IX(A) provides in substance that any participant may withdraw from the Central Collection Agency and that such withdrawal can only be effective December 31 of any given year and must be preceded by a written notice of withdrawal not later than February 20 prior to the effective date of such withdrawal.
Article IX(B) provides that in the event the City of Cleveland should repeal its income tax ordinance it shall *Page 26 
continue to be bound by the provisions of the agreement for the four calendar quarters following the quarter in which said repeal shall become effective.
The city of Cleveland did not withdraw from the Central Collection Agency nor did it repeal its income tax ordinance, but only amended its income tax ordinance eliminating reciprocity. Attention is called to the fact that Section 115.2311 was not amended or repealed.
It is possible for Cleveland to amend its income tax ordinance eliminating reciprocity and still participate under the terms of the Central Collection Agency Agreement. Therefore, Article IX dealing with cancellation of the agreement does not control under the facts in this case.
It cannot be effectively argued that the principal purpose of the agreement is reciprocity and when reciprocity ends the agreement is terminated. Such language is not contained in the agreement.
If such a result had been intended it could have been spelled out either in Ordinance 2393-66 or the agreement, or Cleveland City Council could have passed an ordinance or resolution approving the agreement.
The agreement has several references to reciprocity; one in the Preamble and one in Article II(B). However, these are not controlling because the argreement can be operative without reciprocity. Further, there is no provision in the agreement stating that a municipality must have reciprocity; that it cannot amend its ordinance and eliminate reciprocity; that it must withdraw from the Central Collection Agency before it amends its ordinance; or that when a municipality eliminates reciprocity the agreement is terminated.
For the foregoing reasons the city of Cleveland's motion for summary judgment should have been granted. *Page 27